
	

114 HRES 572 IH: Celebrating the 50th anniversary of the Texas Western College’s 1966 NCAA Basketball Championship and recognizing the groundbreaking impact of the title game victory on diversity in sports and civil rights in the United States.
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 572
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. O’Rourke (for himself, Mr. Hurd of Texas, and Mr. Pearce) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Celebrating the 50th anniversary of the Texas Western College’s 1966 NCAA Basketball Championship
			 and recognizing the groundbreaking impact of the title game victory on
			 diversity in sports and civil rights in the United States.
	
	
 Whereas, on March 19, 1966, Texas Western College (the Miners) defeated the University of Kentucky in the National Collegiate Athletic Association (NCAA) men’s college basketball final at Cole Field House in College Park, Maryland, by a score of 72–65;
 Whereas the 1966 Miners are still the only team from the State of Texas to win a NCAA Basketball Championship;
 Whereas this marked the first time an all-Black starting lineup had won the NCAA Basketball Championship;
 Whereas after the 1966 championship, many college teams throughout the South following the Miners’ example began recruiting Black athletes, ending years of segregation;
 Whereas immediately after the championship, between the years of 1966 and 1985, the average number of Black players on college teams nearly doubled;
 Whereas every southern conference team (including the Southeastern Conference) followed the Miners’ example, and all basketball teams were integrated the following season;
 Whereas the top-ranked University of Kentucky men’s basketball team was favored in the final over the third-ranked Texas Western College squad;
 Whereas Texas Western College was led by coach Don Haskins and the University of Kentucky by coach Adolph Rupp;
 Whereas Coash Haskins taught his team the swinging gate defensive style he had learned as a player at Oklahoma Agricultural and Mechanical College (now Oklahoma State University) under legendary coach Henry Iba;
 Whereas the 1966 Texas Western College basketball team of Bobby Joe Hill (Detroit, Michigan), Orsten Artis (Gary, Indiana), Togo Railey (El Paso, Texas), Willie Worsley (New York, New York), David Palacio (El Paso, Texas), Dick Myers (Peabody, Kansas), Harry Flournoy (Gary, Indiana), Louis Baudoin (Albuquerque, New Mexico), Nevil Shed (New York, New York), Jerry Armstrong (Eagleville, Missouri), Willie Cager (New York, New York), and David Big Daddy Lattin (Houston, Texas) finished the basketball season 28–1; and
 Whereas the Texas Western College’s journey to the 1966 NCAA championship was depicted in the 2006 film titled Glory Road: Now, therefore, be it
		
	
 That the House of Representatives celebrates the 50th anniversary of the Texas Western College’s 1966 NCAA Basketball Championship and recognizes the groundbreaking impact of the title game victory on diversity in sports and civil rights in the United States.
		
